Citation Nr: 0700826	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  04-13 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
tendonitis of the right wrist.

2.  Entitlement to a rating in excess of 20 percent for 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1992 to January 
1995.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California that denied the veteran's claims for a rating in 
excess of 40 percent for his tendonitis of the right wrist 
and for a rating in excess of 10 percent for his lumbosacral 
strain.  In a December 2005 rating decision, the RO grated 
the veteran's lumbosacral strain a 20 percent disability 
rating.

This appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  Consistent with 
the instructions below VA will notify you of the further 
action required on your part.


FINDING OF FACT

The veteran's right wrist tendonitis is not manifested by 
ankylosis, severe incomplete paralysis of the middle 
radicular group, severe incomplete paralysis of the lower 
radicular group, or severe incomplete paralysis of all 
radicular groups.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent 
for tendonitis of the right wrist have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
4.124a, Diagnostic Codes 5024, 8511, 8512, 8513 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must 
precede the initial unfavorable adjudication by the RO.  Id. 
at 120.

VA satisfied the duty to notify by pre initial adjudication 
letter in November 2002 along with the post adjudication 
letters in May 2004 and March.  These letters informed the 
veteran of her and VA's respective duties in obtaining 
evidence to support her claim and asked the veteran to submit 
evidence, which would include that in her possession, to the 
RO.  The letters informed the veteran of the evidence 
necessary to substantiate her claims for increased ratings.  
The March 2006 letter also provided the veteran with 
additional notice regarding assignment of disability ratings 
and effective dates for the claim on appeal.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  While the claim was not 
thereafter readjudicated, the Board finds this failure is 
harmless because the preponderance of the evidence is against 
the appellant's claim, and any questions as to the 
appropriate effective date to be assigned is moot.  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  In this regard, VA 
has obtained and associated with the record all identified 
records including her records from the Mather VA Medical 
Center.  The veteran has not requested that VA assist her in 
obtaining any other evidence.  Appropriate VA examinations of 
the veteran's right wrist were also conducted in December 
2002 and August 2004.  

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini II; 
Quartuccio.

The Claim

The appellant contends that her service-connected right wrist 
disability is manifested by increased adverse symptomatology 
that entitles her to an increased rating.  It is also 
requested that the veteran be afforded the benefit of the 
doubt.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2006).  Additionally, although regulations require 
that a disability be viewed in relation to its recorded 
history, 38 C.F.R. §§ 4.1, 4.2 (2006), when assigning a 
disability rating, it is the present level of disability 
which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and that it must have plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  Thus, the Board must determine the 
weight to be accorded the various items of evidence in this 
case based on the quality of the evidence and not necessarily 
on its quantity or source.

The Court in the case of Esteban v. Brown, 6 Vet. App. 259, 
261 (1994), held, in cases where the record reflects that the 
appellant has multiple problems due to service-connected 
disability, it is possible for a appellant to have "separate 
and distinct manifestations" from the same injury, permitting 
separate disability ratings.  The critical element is that 
none of the symptomatology for any of the conditions is 
duplicative or overlapping with the symptomatology of the 
other conditions.  Esteban, supra.  

Most recently, in a March 1999 rating decision the veteran's 
right wrist tendonitis was rated as 40 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Code 5024 (tenosynovitis) 
- 8513 (all radicular groups).

The Facts

VA treatment records


At the December 2002 VA examination, the range of motion of 
the veteran's right wrist was 75 degrees of palmar flexion 
and 25 degrees of dorsiflexion.  She had some pain with 
palmar flexion.  Dynamometer measured grip strength revealed 
a 20 kilogram grip of the right hand and a 45 kilogram grip 
of the left hand.  The veteran is right hand dominant.  Her 
right wrist was tender to palpation over the volar aspect in 
the region of the flexor tendons at the base of the hand.  
She reported acute flare-ups two to three times a week during 
which the right hand becomes numb.  

In August 2004 the veteran again underwent VA examination of 
her right wrist.  X-rays showed no significant degenerative 
changes, no acute fractures or subluxations, normal bony 
mineralization, and normal soft tissue; yielding an 
unremarkable study.  The veteran reported flare-ups of pain 
every two to three weeks, with associated hand numbness 
causing her to drop objects.  Upon examination, the right 
wrist was found to be tender to palpation on the dorsal side 
but not on the volar side.  Dynamometer grip measurements 
revealed pain at 9 pounds per square inch in the right hand 
and 10 pounds per square inch in the left hand.  Dorsiflexion 
and palmer flexion of both wrists were equal at 50 degrees 
dorsiflexion and 45 degrees palmer flexion.  The examiner 
provided a diagnosis of tendonitis of the right wrist and 
indicated a ten percent decrease in function due to DeLuca 
factors, i.e. pain on motion.  

At the November 2004 VA examination, neurological examination 
revealed negative Romberg, and intact balance, rapid 
alternative movements, sensory function, and cranial nerves 
II-XII.  Moreover, Babinski was negative and she did not have 
clonus.  Deep tendon reflexes were 1 plus above the waist. 

The Analysis

As to Diagnostic Code 5024, it directs VA to rate 
tenosynovitis based on limitation of motion of affected 
parts, as arthritis, degenerative, except gout which will be 
rated under Diagnostic Code 5002.  

However, diagnostic codes for rating arthritis and limitation 
of motion of the wrist provide for a maximum rating of 10 
percent, and thus their application could not result in a 
rating greater than the 40 percent already assigned.  38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5215.  Moreover, 
because the veterans' tendonitis of the right wrist is 
already receiving the maximum disability rating" for 
limitation of motion, consideration of 38 C.F.R. §§ 4.40, 
4.45 for pain on motion as directed by the Court in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), need not be consider.  See 
Johnston v. Brown, 10 Vet. App. 80 (1997); Also see 
VAOPGCPREC 36-97 (Dec. 12, 1997).  Moreover, given the motion 
of the veteran's right wrist at the most recent VA 
examinations, the Board may not rate her service-connected 
right wrist disability as ankylosis (ankylosis is defined as 
immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.  See Lewis v. Derwinski, 3 
Vet. App. 259 (1992)), since the record is negative for a 
diagnosis of ankylosis.  38 C.F.R. § 4.71a, Diagnostic 
Code 5214 (2006).  Consequently, an increased rating is not 
warranted for the veteran's right wrist disability under 
38 C.F.R. § 4.71a.

Under all potentially applicable Diagnostic Codes for rating 
neurological impairment of the right wrist, because the 
uncontradicted medical evidence of record shows that the 
veteran is right handed (see, for example, VA examinations 
dated in December 2002), she will only be entitled to an 
increased rating if her disability is manifested by severe 
incomplete paralysis of the middle radicular group (50 
percent) (Diagnostic Code 8511), severe incomplete paralysis 
of the lower radicular group (50 percent) (Diagnostic 
Code 8512), or severe incomplete paralysis of all radicular 
groups (70 percent) (Diagnostic Code 8513).  38 C.F.R. 
§ 4.124a.

In this regard, regulations define "the middle radicular 
group" as controlling adduction, abduction, and rotation of 
arm, flexion of elbow, and extension of the wrist; "the 
lower radicular group" as controlling all intrinsic muscles 
of hand and some or all of flexors of wrist and fingers; and 
"all radicular groups" as controlling shoulder and elbow 
movements in addition to the movements controlled by the 
above two radicular groups.  Id.

The term "incomplete paralysis" with this and other 
peripheral nerve injuries indicates a degree of lost or 
impaired function substantially less than the type pictured  
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  Id. 

With the above criterion in mind, there is no evidence that 
the veteran's service connected disability is manifested by 
severe incomplete paralysis of the middle or lower radicular 
group.  In this regard, while the VA examiners noted the 
veteran's complaints of right wrist to elbow pain with 
radiating numbness into her right hand in fingers which 
caused her to periodically drop thing, range of motion 
studies conducted at the two most recent VA examinations 
showed the motion of the veteran's right wrist at its worse 
to be 50 degrees dorsiflexion and 45 degrees palmer flexion 
when normal range of motion is 70 degrees of dorsiflexion and 
80 degrees of palmar flexion.  See 38 C.F.R. § 4.71, Plate I 
(2006).  Moreover, the VA examiners noted that the grip 
strength in her right hand was less than in her left.  
Specifically, in December 2002, her grip strength was 20 
kilograms grip on the right hand and 45 kilograms in the left 
hand and in August 2004 dynamometer grip measurements of grip 
strength revealed pain at 9 pounds per square inch in the 
right hand and 10 pounds per square inch in the left hand.  
The August VA examiner also opined that deep tendon reflexes 
above the waist was 2 plus.  Moreover, the November 2004 VA 
neurological examiner did not report any adverse neurological 
symptomatology in the right upper extremity except for noting 
that deep tendon reflexes above the waist were 1 plus.  
Telling, the record is devoid of any evidence that the 
veteran's right wrist disability causes limitation of motion 
of the right shoulder, arm, or elbow or anything but minimal 
problems with the intrinsic muscles of hand and some or all 
of flexors of wrist and fingers.  In fact, the December 2002 
VA examiner's diagnosis was "history" of tendonitis and not 
a current diagnosis.  Accordingly, an increased rating is 
also not warranted under 38 C.F.R. § 4.124a, Diagnostic 
Codes 8511, 8512, 8513.

Conclusion

Based on the veteran's written statements to the RO and 
statements to VA and private examiners that her right wrist 
problems interfere with her employment, the Board considered 
the application of 38 C.F.R. § 3.321(b)(1) (2006).  Although 
the veteran has described her pain and/or numbness as being 
so bad that the disorder interferes with her job, the 
evidence does not objectively show an exceptional or unusual 
disability picture as would render impractical the 
application of the regular schedular rating standards.  Id.  
There simply is no objective evidence that her right wrist 
disorder has resulted in frequent periods of hospitalization 
or in marked interference with employment.  

It is undisputed that her disability affects employment, but 
it bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.  
Therefore, given the lack of objective evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board concludes the criteria for submission for extra-
schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

In reaching the above conclusions, the Board has not 
overlooked the appellant's and her representative's written 
statements to the RO or her statements to the VA and private 
physicians.  While lay witnesses are competent to describe 
experiences and symptoms that result therefrom, because 
laypersons are not trained in the field of medicine, they are 
not competent to provide medical opinion evidence as to the 
current severity of a disability.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Therefore, these statements 
addressing the current severity of her right wrist disability 
are not probative evidence as to the issues on appeal.

The Board also considered the doctrine of reasonable doubt.  
38 U.S.C.A. § 5107(b).  However, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER


Entitlement to a rating in excess of 40 percent for 
tendonitis of the right wrist, is denied.



REMAND

As to the claim for an increased rating for lumbosacral 
strain, a review of the record on appeal shows that in 
January 2005 the veteran was afforded a VA examination.  
However, while the December 2005 rating decision thereafter 
granted the veteran's lumbosacral strain an increased, 20 
percent, rating, the December 2005 supplemental statement of 
the case (SSOC) did not address this issue.  Accordingly, 
notwithstanding the RO's claims to the contrary in the 
December 2005 rating decision, because the Board is required 
to construe the appeal as a claim for the maximum benefit 
allowable by law or regulation and because the results from 
that VA examination are additional pertinent evidence as to 
this claim, a remand to provide the veteran with a SSOC is 
required.  See AB v. Brown, 6 Vet. App. 35 (1993); 38 C.F.R. 
§ 19.31 (2006).  

Accordingly, this issue is REMANDED to the RO for the 
following actions:

1.  The appellant and his representative 
must be provided a SSOC addressing his 
claim for an increased rating for 
lumbosacral strain.  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  A 
reasonable period of time should be 
allowed for response.

2.  If, while in remand status, additional 
evidence or information received triggers 
a need for still further development or 
assistance under the VCAA, such as 
providing the veteran with updated notice 
of what evidence has been received and not 
received by VA, as well as who has the 
duty to request evidence, then such 
development must be undertaken by VA in 
accordance with the Court's holding in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  38 U.S.C.A. §§ 5100, 5103, 5103A 
(West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159 (2006).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims 
that are remanded by the Board for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


